Citation Nr: 0414011	
Decision Date: 06/01/04    Archive Date: 06/10/04

DOCKET NO.  99-00 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether clear and unmistakable error (CUE) exists in a Board 
of Veterans' Appeals (Board) decision dated November 30, 
1970, which denied the appellant death pension benefits.  


REPRESENTATION

Appellant represented by:	Oliver W. Nelson, Attorney


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active service from December 1942 to February 
1946.  The veteran died in July 1967, and the Moving Party is 
the surviving spouse.  

A November 1967 decision granted entitlement to death pension 
benefits from July 1, 1967.  In February 1970, the RO's 
administrative decision terminated entitlement to death 
pension benefits, and in November 1970, the Board affirmed 
the termination.  

In a January 2000 letter, the Moving Party's attorney alleged 
CUE in the Board decision dated November 30, 1970, which 
denied the Moving Party entitlement to death benefits as the 
widow of the veteran.  After a May 2001 Board decision found 
no CUE in the November 30, 1970 Board decision, the Moving 
Party appealed to the United States Court of Appeals for 
Veterans Claims.  In August 2003, the Court vacated the May 
2001 Board decision and remanded for readjudication.  The 
issue of whether CUE exists in the November 30, 1970 Board 
decision is now before the Board.  


FINDINGS OF FACT

1.  By letter dated November 30, 1970, the Moving Party was 
notified of the November 1970 Board decision, which denied 
the Moving Party entitlement to death benefits as the widow 
of the veteran.  

2.  It has been shown that all available facts, as they were 
known at the time, were not before the Board at the time of 
the November 30, 1970 Board decision.  

3.  The November 30, 1970 Board decision was not a reasonable 
exercise of rating judgment.  


CONCLUSION OF LAW

The November 30, 1970 Board decision is clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7104, 7111 
(West 2002); 38 C.F.R. §§ 20.1400, 20.1401, 20.1403, 20.1404, 
20.1405 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duty to assist and inform

CUE motions are not conventional appeals, and the duties to 
notify and assist contained in The Veterans Claims Assistance 
Act of 2000 are not applicable to CUE motions.  Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc); also see 
38 U.S.C.A. §§ 5103(a), 5103A (West 2002); Quartuccio v. 
Principi , 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  In any case, in March 
2001, the Board advised the Moving Party that if she wanted 
to proceed that she should review Title 38 of the United 
States Code at section 7111 and Title 38 of the Code of 
Federal Regulations beginning at section 20.1400 and provide 
the Board with the appropriate information and arguments if 
indicated.  The Moving Party's representative filed a written 
statement in March 2004.  


Analysis

The November 30, 1970 Board decision addressed the issue of 
entitlement to death benefits as the widow of the veteran.  
In concluding that death benefits were not warranted, the 
Board correctly concluded that the Moving Party and the 
veteran were married in 1947 and that the Moving Party and 
the veteran separated in 1950 but incorrectly concluded that, 
subsequent to their separation, the Moving Party gave birth 
to four children who were not the veteran's and that her 
conduct was such as to prevent a reconciliation.  The 
November 1970 Board decision became final because the Moving 
Party received notice of the decision by letter dated 
November 30, 1970.  38 U.S.C.A. § 4004(b) (1970).  

After a May 2001 Board decision found no CUE in the 
November 30, 1970 Board decision, the Moving Party appealed 
to the United States Court of Appeals for Veterans Claims.  
In August 2003, the Court vacated the May 2001 Board decision 
and remanded for readjudication.  The issue of whether CUE 
exists in the November 30, 1970 Board decision is now before 
the Board.  

The Moving Party met the filing and pleading requirements for 
the CUE motion, which are stated at 38 C.F.R. § 20.1404.  A 
motion for revision of a decision based on CUE must be in 
writing, and must be signed by the moving party or that 
party's representative.  The motion must include the name of 
the veteran, the name of the moving party if other than the 
veteran, the applicable VA file number, the date of the Board 
decision to which the motion relates, and the specific issue 
to which the motion pertains.  38 C.F.R. § 20.1404(a).  The 
motion must set forth clearly and specifically the alleged 
CUE(s) of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  38 C.F.R. 
§ 20.1404(b).  

In this case, the January 2000 CUE motion was signed by the 
Moving Party's representative and contained the name of the 
veteran, the name of the Moving Party, the VA file number, 
the date of the Board decision in November 1970, and the 
issue being challenged, which was the denial of entitlement 
to death benefits.  The motion also stated the Moving Party's 
contention of factual bases for the challenge: that the four 
children born after the separation were the veteran's and 
that she was not at fault for her separation.  The Moving 
Party believed that her allegations, when considered with the 
remainder of the evidence, should have led the Board to the 
conclusion that she was eligible for death benefits because 
she had never been with another man and because she had never 
presented herself to the public as the wife of another man.  

The law governing entitlement to death benefits in November 
1970 was not in dispute.  To have established entitlement to 
death benefits as the widow of the veteran, the Moving Party 
must have demonstrated that she was the wife of the veteran 
at the time of this death, which she did, and that she lived 
continuously with him from the date of their marriage to the 
date of his death, except where there was a separation due to 
the misconduct of or procured by the veteran without the 
fault of his wife.  38 U.S.C.A. § 101(3) (West 1970).  
Although the Moving Party did not live continuously with the 
veteran after 1950, her location was known by the veteran who 
would come and go as he pleased.  During these sporadic 
visits, the veteran would have sexual relations with the 
Moving Party.  Certainly, by attempting to reconcile with the 
veteran during his visits, the Moving Party demonstrated that 
she was not at fault for the separation.  

The Moving Party's contentions constitute CUE.  What 
constitutes CUE, and what does not, is specifically stated at 
38 C.F.R. § 20.1403.  CUE is a very specific and rare kind of 
error.  It is the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  Schutte v. West, 4 Fed. Appx. 787 
(2001); 38 C.F.R. § 20.1403(a).  Review for CUE in a prior 
Board decision must be based on the record and the law that 
existed when that decision was made.  38 C.F.R. 
§ 20.1403b)(1).  No new evidence will be considered in 
connection with the disposition of the motion.  38 C.F.R. 
§ 20.1405(b).  To warrant revision of a Board decision on the 
grounds of CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 
(1993); 38 C.F.R. § 20.1403(c).  

In this case, the true paternity of the four children born 
after the 1950 separation was not before the Board in 
November 1970 because the Board erroneously speculated that 
someone other than the veteran had fathered the four 
children.  The Moving Party was never questioned as to the 
paternity of the four children.  If she had been, she would 
have identified all four children as the veteran's and ended 
the Board's erroneous speculation.  Since she was never 
questioned, the record before the Board on November 30, 1970 
contained the erroneous assumption that the four children had 
been fathered by someone other than the veteran.  It was CUE 
for the Board to have evaluated the paternity of the four 
children from pure speculation and from that one wrong 
assumption to have further concluded that the Moving Party 
was at fault for her separation from the veteran.  If 
anything, the Moving Party's attempts at reconciliation and 
continued fidelity toward the veteran during and between his 
sporadic visits showed that she was not at fault for the 
separation.  

The Moving Party's challenge to the November 30, 1970 Board 
decision based on CUE must prevail.  The November 30, 1970 
Board decision was based upon an error in adjudication.  If 
the fact of paternity had been know, it would have manifestly 
changed the outcome when the November 1970 Board decision was 
made.  The claim is therefore granted.  




ORDER

CUE exists in the Board decision dated November 30, 1970, and 
the appeal is granted.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



